Exhibit 10.3

Grant No.: RSA-            

RESTRICTED STOCK AGREEMENT

UNDER THE

UNILIFE CORPORATION

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

GRANTEE:                     

NO. OF SHARES:    

This Agreement (the “Agreement”) evidences the award of [                    ]
restricted shares (each, an “Award Share,” and collectively, the “Award Shares”)
of the common stock of Unilife Corporation, a Delaware corporation (the
“Company”), granted to you, [                    ], effective as of
[                    ], 2014 (the “Grant Date”), pursuant to the Unilife
Corporation Amended and Restated 2009 Stock Incentive Plan (the “Plan”) and
conditioned upon your agreement to the terms described below. All of the
provisions of the Plan are expressly incorporated into this Agreement.

1. Terminology. Unless the context herein otherwise requires or as otherwise
provided in this Agreement, capitalized words used herein are defined in the
Plan.

2. Vesting.

(a) All of the Award Shares are nonvested and forfeitable as of the Grant Date.

(b) All of the Award Shares will become vested and nonforfeitable on the date of
the Company’s next regularly scheduled annual meeting of stockholders at which
directors are elected, provided that you remain in continuous service with the
Company through that date. In addition, the vesting of all of the Award Shares
will accelerate in full (i) immediately prior to and contingent upon the
occurrence of a Change in Control, provided that you remain in continuous
service with the Company through the date of that transaction, or (ii) upon
cessation of your service with the Company due to your death or Disability.

3. Holding Period. You may not sell, assign, transfer, pledge, hypothecate or
dispose of in any way (whether by operation of law or otherwise) your Award
Shares from when they become vested and nonforfeitable until the later of
(a) the first anniversary of when those shares became vested and nonforfeitable,
and (b) the earliest of: (i) termination of your service with the Company;
(ii) upon the occurrence of a Change in Control; (iii) upon receiving written
consent of the Board, which will only be provided in exceptional circumstances;
or (iv) seven (7) years from Grant Date.

4. Termination of Service.

(a) If your service with the Company ceases for any reason other than your death
or Disability, all Award Shares that are not then vested and nonforfeitable will
be immediately forfeited by you and transferred to the Company upon such
cessation for no consideration. Any accrued dividends attributable to such
forfeited Award Shares shall also be forfeited if and when the Award Shares are
forfeited.

(b) You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 4(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest in, to or with
respect to, the forfeited Award Shares shall automatically, without further act,
terminate and (ii) the forfeited Award Shares shall be returned to the Company.
You hereby irrevocably appoint (which appointment is coupled with an interest)
the Company as your agent and attorney-in-fact to take any necessary or
appropriate action to cause the forfeited Award Shares to be returned to the
Company, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or



--------------------------------------------------------------------------------

entitlement orders, all in your name and on your behalf. You hereby ratify and
approve all acts done by the Company as such attorney-in-fact. Without limiting
the foregoing, you expressly acknowledge and agree that any transfer agent for
the Common Stock of the Company is fully authorized and protected in relying on,
and shall incur no liability in acting on, any documents, instruments,
endorsements, instructions, orders or communications from the Company in
connection with the forfeited Award Shares or the transfer thereof, and that any
such transfer agent is a third party beneficiary of this Agreement.

5. Restrictions on Transfer.

(a) Before an Award Share becomes vested and nonforfeitable, it may not be sold,
assigned, transferred, pledged, hypothecated or disposed of in any way (whether
by operation of law or otherwise), except by will or the laws of descent and
distribution, and shall not be subject to execution, attachment or similar
process.

(b) Even after an Award Share becomes vested and nonforfeitable, any transfer of
Common Stock by you (or of any interest in Common Stock) will be limited to the
extent provided by any stock ownership guideline, anti-hedging policy,
securities trading policy, clawback policy or other similar policy or procedure
maintained by the Company from time to time.

(c) The Company shall be entitled to place a stop transfer order on the Award
Shares until they cease to be subject to transfer restrictions. Any attempt to
sell, transfer, pledge, assign or otherwise alienate or hypothecate any such
Award Shares in contravention of restrictions described in this Agreement shall
be null and void and without effect. The Company shall not be required to
(i) transfer on its books any Award Shares that have been sold or transferred in
contravention of this Agreement, or (ii) treat as the owner of Award Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom Award Shares have been transferred in contravention of this Agreement.

(d) This Agreement is in all respects binding on you and your executors,
representatives, administrators and heirs.

6. Book Entry Position. You are reflected as the owner of record of the Award
Shares as of the Grant Date on the Company’s books. The Company will maintain
the Award Shares in uncertificated book entry form. While any Award Share is
unvested and forfeitable, the records of the Company’s transfer agent will
include a notation to the effect that you may not sell, assign, transfer,
pledge, or hypothecate the Award Shares. Any cash dividends or distributions
that become payable with respect to an unvested Award Share will be accrued and
held by the Company or an escrow agent appointed by the Administrator until the
Award Share becomes vested and will be paid to you within 30 days after the date
on which the related Award Share becomes vested.

7. Tax Withholding; Tax Election.

(a) You hereby agree to make adequate provision for non-US, US Federal, state
and local taxes, including any social tax obligation, required by law to be
withheld, if any, which arise in connection with the grant or vesting of the
Award Shares. The Company in its sole discretion may, but is not obligated to,
permit you to satisfy, in whole or in part, any applicable withholding tax
obligation, including any social tax obligation, which may arise in connection
with the grant or vesting of the Award Shares either by electing to have the
Company withhold the issuance of, or redeem, Award Shares (other than unvested
Award Shares) or by electing to deliver to the Company already-owned, fully
vested shares of Common Stock of the Company, in either case having a Fair
Market Value equal to the amount necessary to satisfy the statutory minimum
withholding amount due. The Company shall have the right to deduct from any
compensation or any other payment of any kind due you (including withholding the
issuance or delivery of shares of Common Stock or redeeming Award Shares) the
amount of any applicable US Federal, state, local or non-US taxes, including any
social tax obligation, required by law to be withheld as a result of the grant
or vesting of the Award Shares in whole or in part; provided, however, that the
value of the shares of Common Stock withheld or redeemed may not exceed the
statutory

 

- 2 -



--------------------------------------------------------------------------------

minimum withholding amount required by law. In lieu of such deduction, the
Company may require you to make a cash payment to the Company equal to the
amount required to be withheld. If you do not make provision for the payment of
such taxes when requested, the Company may refuse to issue any Common Stock
certificate under this Agreement or may refuse to remove transfer restrictions
on any Award Share until arrangements satisfactory to the Committee have been
made.

(b) You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Grant Date. You
expressly acknowledge that you are solely responsible for filing any such
Section 83(b) election with the appropriate governmental authorities,
irrespective of the fact that such election is also delivered to the Company.
You may not rely on the Company or any of its officers, directors or employees
for tax or legal advice regarding this award. You acknowledge that you have
sought tax and legal advice from your own advisors regarding this award or have
voluntarily and knowingly foregone such consultation.

8. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares and the number of such Award Shares that are nonvested
and forfeitable shall, without further action of the Administrator, be adjusted
to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares. Adjustments under this Section 8 will be made by the
Administrator, whose determination as to what adjustments, if any, will be made
and the extent thereof will be final, binding and conclusive. While the Company
is admitted to the Official List of the Australian Securities Exchange (ASX),
any adjustments to the Award Shares under this Section 8 shall be made in
accordance with the ASX Listing Rules (as amended or waived from time to time)

(b) Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event, except as
otherwise determined by the Administrator. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares.

9. Non-Guarantee of Directorship. Nothing in the Plan or this Agreement shall
alter your service relationship with the Company, nor be construed as a
contractual right of you to continue in a service relationship with the Company
for any particular period of time or at any particular rate of compensation, or
as a limitation of the right of the Company to discharge you at any time with or
without cause or notice and whether or not such discharge results in the
forfeiture of any Award Shares. In addition, nothing in the Plan or in this
Agreement, nor any action taken pursuant to the Plan, shall limit, interfere
with or otherwise affect the provisions of the Company’s charter, bylaws or the
Delaware General Corporation Law relating to the removal of directors.

10. Rights as Stockholder. Except as otherwise provided in this Agreement, you
will possess all incidents of ownership of the Award Shares, including the right
to vote the Award Shares and receive dividends and/or other distributions
declared on the Award Shares.

 

- 3 -



--------------------------------------------------------------------------------

11. The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

12. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be deemed effective or given upon hand
delivery or 5 days after deposit in the United States mail, postage prepaid and
certified, addressed to you at the address contained in the records of the
Company, or addressed to the Administrator, care of the Company for the
attention of its Corporate Secretary at its principal executive office or, if
the receiving party consents in advance, transmitted and received via telecopy
or via such other electronic transmission mechanism as may be available to the
parties.

13. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Award Shares granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.

14. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on your
rights under this Agreement as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.

15. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

16. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include the city and state in which the principal executive offices of the
Company are located on the date on which the suit arises, and you hereby agree
and submit to the personal jurisdiction and venue thereof.

17. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, including by
facsimile or .pdf electronic transmission and electronic mail (including .pdf),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by any party by facsimile transmission or electronic mail will
be as effective as delivery of a manually executed copy of this Agreement by
such party.

19. Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you

 

- 4 -



--------------------------------------------------------------------------------

by contacting the Company by telephone or in writing; (iii) further acknowledge
that you may revoke your consent to the electronic delivery of documents at any
time by notifying the Company of such revoked consent by telephone, postal
service or electronic mail; and (iv) further acknowledge that you understand
that you are not required to consent to electronic delivery of documents.

20. No Future Entitlement. By your signing this Agreement, you acknowledge and
agree that: (i) the grant of these Award Shares is a one-time benefit which does
not create any contractual or other right to receive future grants of stock, or
compensation in lieu of stock grants, even if stock grants have been granted
repeatedly in the past; (ii) all determinations with respect to any such future
grants, including, but not limited to, the times when stock grants shall be
granted, the maximum number of shares subject to each stock grant, and the times
or conditions under which restrictions on such stock grants shall lapse, will be
at the sole discretion of the Administrator; (iii) the value of this stock grant
is an extraordinary item of compensation; (iv) the value of this stock grant is
not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
these Award Shares ceases upon termination of your service, or other cessation
of eligibility for any reason, except as may otherwise be explicitly provided in
this Agreement; (vi) the Company does not guarantee any future value of these
Award Shares; and (vii) no claim or entitlement to compensation or damages
arises if these Award Shares do not increase in value and you irrevocably
release the Company from any such claim that does arise.

21. Personal Data. For the exclusive purpose of implementing, administering and
managing this stock grant, you, by signing this Agreement, consent to the
collection, receipt, use, retention and transfer, in electronic or other form,
of your personal data by and among the Company and its third party vendors. You
understand that personal data (including but not limited to, name, home address,
telephone number, employee number, employment status, social security number,
tax identification number, date of birth, nationality, job and payroll location,
data for tax withholding purposes and shares awarded, cancelled, exercised,
vested and unvested) may be transferred to third parties assisting in the
implementation, administration and management of this stock grant and the Plan,
and you expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage this stock grant. You understand that you may, at any
time, request a list with the names and addresses of any potential recipients of
the personal data, view data, request additional information about the storage
and processing of data, require any necessary amendments to data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Company’s Secretary. You understand, however, that refusing or withdrawing
your consent may affect your ability to accept a stock grant.

{Signature page follows}

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

UNILIFE CORPORATION By:  

 

Date:  

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein. The
undersigned also consents to electronic delivery of all notices or other
information with respect to the Award Shares or the Company.

 

WITNESS:     GRANTEE

 

   

 

    Date:  

 

Enclosure: Prospectus for the Unilife Corporation Amended and Restated 2009
Stock Incentive Plan



--------------------------------------------------------------------------------

IMPORTANT US FEDERAL TAX INFORMATION

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS

 

1. The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

 

2. If you choose to make an 83(b) Election, the 83(b) Election Form must be
filed with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your US
Federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

 

3. You must deliver a copy of the 83(b) Election Form to the Corporate Secretary
or other designated officer of the Company as soon as practicable after you
receive proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

 

4. In addition to making the filing under Item 2 above, you must attach a copy
of your 83(b) Election Form to your US Federal tax return for the taxable year
that includes the Grant Date. Applicable state law also may require you to
attach a copy of the 83(b) Election Form to any state income tax returns that
you file for that taxable year.

 

5. If you make an 83(b) Election and later forfeit the Award Shares, you will
not be entitled to a refund of the taxes paid with respect to the gross income
you recognized under the 83(b) Election.

 

6. You must consult your personal tax advisor before making an 83(b) Election.
You may not rely on this information, the Company, or any of the Company’s
officers, directors, or employees for tax or legal advice regarding the Award
Shares or the 83(b) Election. The election form attached to these instructions
is intended as a sample only. It must be tailored to your circumstances and may
not be relied upon without consultation with a personal tax advisor.



--------------------------------------------------------------------------------

SECTION 83(b) ELECTION FORM

Election Pursuant to Section 83(b) of the Internal Revenue Code to

Include Property in Gross Income in Year of Transfer

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address, and taxpayer identification number of the undersigned are:

 

 

     

 

     

 

                      -                -                       

2. The property with respect to which the election is made is
                     shares of Common Stock, par value $0.01 per share, of
Unilife Corporation, a Delaware corporation (the “Company”).

3. The date on which the property was transferred was                     , the
date on which the taxpayer received the property pursuant to a grant of
restricted stock.

4. The taxable year to which this election relates is calendar year 20    .

5. The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in the property [DESCRIBE
VESTING].

6. The fair market value at the time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the property with respect to which this election is being made is $        
per share; with a cumulative fair market value of $        .

7. The taxpayer did not pay any amount for the property transferred.

8. A copy of this statement was furnished to the Corporate Secretary or other
designated officer of the Company. The taxpayer rendered services to Unilife
Medical Solutions Limited and Unilife Corporation in connection with the
transfer of the property with respect to which this election is being made.

9. This election is made to the same effect, and with the same limitations, for
purposes of any applicable state statute corresponding to Section 83(b) of the
Internal Revenue Code.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

  Signed:  

 

  Date:  

 



--------------------------------------------------------------------------------

Letter for filing §83(b) Election Form

[Date]

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

***Please insert the IRS Service Center where you file your US Federal income
tax return below.***

Internal Revenue Service Center

 

 

     

 

     

 

     

 

 

Re:   83(b) Election of

       

Social Security Number:

  

 

  

Dear Sir/Madam:

Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Unilife Corporation that
were transferred to me on                     , 20    .

Please file this election.

 

Sincerely,

 

 

cc: Corporate Secretary of Unilife Corporation